Per. Curiam,
The question in controversy in this case was eminently a question of fact, to wit: whether an antenuptial parol agreement was made betweén the testatrix and her husband in reference to their separate estates. The testimony was all in parol and the auditor was of opinion that it was not sufficiently clear and convincing to satisfy his mind as to the fact of its having been made. The learned court below was of a different opinion and held that the evidence was sufficient to establish the contract and a decree to that effect was accordingly made. After a careful consideration of the testimony we agree with the court and not with the auditor. The opinion sets forth fully the views of the court upon the testimony and the legal conclusions which follow and we affirm the decree thereon.
Decree affirmed and appeal dismissed at the cost of the appellant.